Hicks, J.,
concurring in part and dissenting in part. Because I agree with the majority’s analysis in Part III of the opinion, I concur in that part of the opinion to the extent that it finds the evidence was sufficient for the jury to exclude all rational conclusions except guilt. However, for the reasons I articulated in State v. Connor, 156 N.H. 544 (2007), I believe that Corson’s verification testimony had a non-hearsay purpose and, thus, I respectfully dissent from Part II of the opinion. Connor, 156 N.H. at 549-50 (Hicks, J., dissenting).
As in Connor, I find the non-hearsay purpose for the admission of the fact of verification by an independent examiner is simply to show the effect on the hearer, independent of its truth or falsity Id. at 549 (Hicks, J., *231dissenting). Accordingly, I continue to maintain that “verification evidence should be admissible in some limited form with a limiting instruction.” Id. at 550 (Hicks, J., dissenting).
Here, as the majority points out, the court gave the jury a limiting instruction prior to closing arguments, instructing it that it was not to consider the examiner’s work “as an additional opinion or as any way a supplement of Ms. Corson’s opinion” and that it “must consider Ms. Corson’s opinion on its own merits without regard to the verifier’s actions as to this matter.” The following day, the court provided the jury with the full set of jury instructions, which included another limiting instruction regarding Ms. Corson’s testimony about the examiner’s work. I am satisfied that these instructions sufficiently informed the jury that it was not to consider the verification testimony for its truth. Cf. State v. Cosme, 157 N.H. 40, 46 (2008) (noting that “[j]urors are presumed to follow the court’s instructions”). For these reasons, I respectfully dissent from Part II of the opinion.